Citation Nr: 0916666	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-07 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.

(The issue of the propriety of the termination of appellant's 
non-service-connected pension benefits on the basis of the 
character of his discharge from active military service is 
the subject of a separate decision by the Board).


REPRESENTATION

Appellant represented by:	Marian H. Neudel, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The appellant had active service from November 1970 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that decision, the RO denied the 
appellant's petition to reopen his previously denied claim 
for a psychiatric disorder.  In an April 2000 supplemental 
statement of the case (SSOC), the RO denied the claim for 
service connection for a psychiatric disorder on the merits, 
implicitly finding that new and material evidence had been 
received warranting reopening of the claim.

In January 2000, the appellant testified during a hearing 
before a hearing officer at the RO on the issue of whether 
new and material evidence had been submitted to reopen his 
claim for service connection for a psychiatric disorder; a 
transcript of that hearing is of record.  In February 2002, 
the appellant testified on this same issue during a hearing 
at the RO before the undersigned Veterans Law Judge (VLJ) of 
the Board; a transcript of that hearing is also of record.

In a May 2002 decision, the Board granted the petition to 
reopen.  In September 2003 the Board remanded the reopened 
claim for service connection for a psychiatric disorder to 
the RO for additional development.

In a January 2008 administrative decision, the RO determined 
that the character of the appellant's discharge from service 
was a bar to all benefits administered by VA.  

In July 1971, the State of Washington made a request to VA 
regarding the appellant's military information in connection 
with unemployment compensation.  By an August 1971 decision, 
the RO found that the appellant's discharge was under 
dishonorable conditions.  The new and material evidence 
requirement for reopening finally adjudicated claims applies 
to character of discharge decisions.  See D'Amico v. West, 
209 F.3d 1322 (Fed. Cir. 2000).  In the appellant's case, 
notice of the August 1971 decision to the appellant is not of 
record.  Because there is no indication that the appellant 
was notified of the previous decision in August 1971, that 
claim was not a finally adjudicated claim.  See 38 C.F.R. 
§ 3.160 (2008).  Thus, the provisions of reopening a finally 
adjudicated claim, such as those that pertain to new and 
material evidence, are not for application.  The RO correctly 
did not treat the new issue as a reopening of a previously 
decided claim.

The appellant also testified during a January 2009 hearing at 
the RO before a VLJ other than the undersigned.  That hearing 
was held in connection with the issue of the propriety of the 
termination of the appellant's non-service-connected pension 
benefits on the basis of the character of his discharge from 
service.  As noted, that issue is the subject of a separate 
Board decision.  See 38 C.F.R. § 20.707 (2008).

As a final preliminary matter, the Board notes that the 
appellant has been represented with regard to this claim by 
the attorney listed on the title page.  He subsequently 
retained a different attorney, who has represented him only 
with regard to the issue of the propriety of the termination 
of the appellant's non-service-connected pension benefits.  
The appellant has not revoked his appointment of the attorney 
listed on the title page; the Board therefore considers that 
attorney to be the representative in this matter.


FINDINGS OF FACT

1.  The appellant's service was terminated by a discharge 
under other than honorable conditions.

2.  The appellant's acts that led to his discharge 
constituted willful and persistent misconduct.

3.  The appellant was not insane at the time he committed the 
offenses that led to his discharge.

4.  A discharge under honorable conditions was awarded under 
the Department of Defense's Special Discharge Review Program; 
the appellant's original discharge has not been upgraded by a 
discharge review board established under 10 U.S.C. § 1553.


CONCLUSION OF LAW

The appellant's discharge from active military service was 
issued under dishonorable conditions for VA purposes, thereby 
creating a bar to receipt of VA compensation benefits.  
38 U.S.C.A. §§ 101, 1521, 5107, 5303 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.159, 3.354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a claimant 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  For claims pending before VA 
on or after May 30, 2008, 38 C.F.R. 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The threshold issue the Board must address concerns the 
character of the appellant's discharge.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
veteran status is one of the five elements of a claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court has addressed the adequacy of VCAA notice in cases 
concerning the character of discharge.  See, e.g., Dennis v. 
Nicholson, 21 Vet. App. 18 (2007).

In the circumstances of this case, the July 2007 letter 
provided adequate VCAA notice to the appellant.  That letter 
made clear that VA was adjudicating the appellant's status as 
a veteran to determine whether he was eligible for VA 
benefits.  The appellant was provided a copy of the 
regulations regarding character of discharge (38 C.F.R. 
§ 3.12).  The appellant was told that he would be eligible 
for VA benefits if VA found that his service was not 
dishonorable.  The letter included specific information 
regarding the Department of Defense's Special Discharge 
Review Program, discussed in detail below.  The appellant was 
also told to provide information and evidence with respect to 
the events that led to his discharge and to state why he 
thought his service was honorable.

Contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of the 
appellant's service connection claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  However, any timing 
deficiency was cured by re-adjudication of the issue in the 
January 2008 administrative decision and an April 2008 SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the appellant's service treatment and personnel 
records have been obtained and associated with the claims 
file.  These records document the events that led to the 
appellant's discharge.  The records also contain the 
comprehensive medical records for the period of service.  A 
medical examination is not necessary in this case because the 
issue does not turn on the appellant's current medical state.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for entitlement to service 
connection for a psychiatric disorder is thus ready to be 
considered on the merits.

Analysis

Under VA laws and regulations, and for benefits purposes, a 
Veteran is a person discharged or released from active 
service under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008).  
If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim was 
based was terminated by a discharge or release under 
conditions other than dishonorable.  See 38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.12.

A discharge or release because of the following offenses is 
considered to have been issued under dishonorable conditions:  
(1) acceptance of an undesirable discharge to escape trial by 
general court-martial; (2) mutiny or spying; (3) an offense 
involving moral turpitude, including conviction of a felony; 
(4) willful and persistent misconduct-includes a discharge 
under other than honorable conditions, if is determined that 
it was issued because of willful and persistent misconduct, 
which does not include discharge because of a minor offense 
if service was otherwise honest, faithful, and meritorious; 
and (5) homosexual acts involving aggravating circumstances 
or other factors affecting the performance of duty.  
38 C.F.R. § 3.12(d).

A discharge because of one of the above-identified offenses 
will not be a bar if it is found that the person was insane 
at the time of committing the offense causing the discharge.  
38 C.F.R. § 3.12(b).  VA regulations provide that an insane 
person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed from the accepted standards 
of the community to which by birth and education he belongs 
as to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354 (2008).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  An act is willful misconduct where it 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n).

The appellant's personnel records reflect that he underwent 
Article 15 non-judicial punishment on March 15, 1971, when he 
was stationed at Fort Ord, California.  The record of 
proceedings indicates that the appellant violated Article 86 
of the Uniform Code of Military Justice (UCMJ) on two 
occasions.  On March 12, 1971, the appellant failed to go at 
the time prescribed to his appointed place of duty (mess 
hall).  On March 13, 1971, the appellant also failed to go at 
the time prescribed to his appointed place of duty (shipment 
formation).  As a result, the appellant was punished with an 
oral reprimand and forfeiture of $30.00 per month for one 
month.

On April 23, 1971, the appellant was tried by summary court-
martial at Fort Ord.  The specification charge indicated that 
the appellant absented himself from his organization at Fort 
Ord without authority from April 9, 1971, to April 12, 1971.  
The appellant plead guilty and was found guilty.  The 
punishment was a forfeiture of $95.00 per month for one 
month.

The appellant underwent psychiatric evaluation later in April 
1971.  He was diagnosed with schizoid personality with 
features of emotional instability.  The psychiatrist stated 
that the appellant's behavior was characterized by 
indecisiveness, unpredictability, helplessness, depression, 
and withdrawal.  The symptomatology was stated to be further 
complicated by the appellant's moderate drug use, including 
marijuana, barbiturates, LSD, and mescaline.  Psychological 
testing did not provide evidence of a psychosis.  The 
psychiatrist felt that the appellant's impairment was so 
severe that it was extremely unlikely that he would ever be 
able to become a part of a functioning military unit.  The 
psychiatrist stated that the appellant was capable of 
distinguishing right from wrong, was responsible for his 
actions, and possessed the mental and emotional capacity to 
understand and participate in legal proceedings.  It was 
recommended that the appellant be separated from the service.  
In May 1971, the unit chaplain also recommended separation 
from military service because the appellant's life was 
unstable and he required professional counseling.

On May 5, 1971, there was another instance of Article 15 non-
judicial punishment.  The record of proceedings indicates 
that the appellant violated Article 86 of the UCMJ.  On May 
1, 1971, the appellant failed to go to his appointed place of 
duty (kitchen patrol building).  As a result, the appellant 
was punished with a reduction in grade, fourteen days 
restriction to the company area or place of duty, and 
fourteen days of extra duty.

Later in May 1971, the appellant wrote a letter to his 
superiors explaining the circumstances of his military 
service and upcoming discharge.  The appellant related his 
pre-service family history, including his childhood as an 
orphan from a broken home.  He stated that it was hard to 
comprehend things and that he was using drugs.  The appellant 
stated that he did not think he had the stability of other 
soldiers and he hoped that his superiors would consider his 
life circumstances when issuing the discharge.

On June 4, 1971, the appellant was advised that he was being 
considered for elimination from the service for unfitness 
under AR (Army Regulation) 635-212.  He was notified of his 
rights regarding the proceedings.  The appellant's commanding 
captain found the appellant unfit for military service 
because of his poor performance that was characterized by a 
consistent pattern of failing to perform the required duties 
and drug abuse.  The captain stated that the appellant had 
received extensive counseling and had shown no intent of 
improving.  The appellant's behavior was characterized as 
willful and intentional.

A June 7, 1971 Discharge for Unfitness recommended that the 
appellant appear before a board of officers to determine 
whether he should be discharged before the expiration of his 
term of service.  An undesirable discharge was recommended 
because of frequent incidents of a discreditable nature with 
civil or military authorities.  More specifically, such a 
discharge was recommended due to the appellant's repeated 
acts of misconduct.  The appellant's prior violations and 
punishments were noted.  It was indicated that another 
summary court-martial trial was pending at that time.

On June 17, 1971, the appellant's commanding colonel 
recommended approval of an undesirable discharge certificate.  
He also stated that a psychiatric report indicated that the 
appellant was responsible for his actions.  On June 24, 1971, 
the appellant's commanding major general directed that the 
appellant be separated from military service with an 
undesirable discharge certificate.  The appellant was 
discharged on July 2, 1971.  His original DD-214 listed his 
character of service as under other than honorable 
conditions.

Based on the appellant's personnel records, it is clear that 
he was a former service member that was discharged as unfit 
for military service and that his service was characterized 
as under other than honorable conditions.  The appellant 
received multiple Article 15s and one summary court-martial 
during service.  It is also indicated that the appellant used 
drugs during service, although he did not receive UCMJ 
punishment for that action.

The evidence surrounding the appellant's discharge from 
military service reflects that the acts that led to his 
discharge were the result of willful and persistent 
misconduct.  See 38 C.F.R. § 3.12(d)(4).  The acts consisted 
of several offenses covering several months of service.  The 
appellant was not discharged merely as result of a minor 
offense.  The appellant's captain characterized the 
appellant's behavior as a "consistent pattern" and 
"willful and intentional."  The Discharge for Unfitness 
document described the appellant's actions as "frequent 
incidents" and "repeated acts of misconduct."  The 
appellant's colonel and major general both endorsed the 
undesirable discharge.  The language used in characterizing 
the appellant's misconduct is analogous to "willful and 
persistent."  Because the appellant was discharged as the 
result of willful and persistent misconduct, his discharge is 
considered to have been issued under dishonorable conditions.  
Such a discharge is a bar to the receipt of VA benefits.

The only exception to the bar to VA benefits based on a 
discharge that is considered to be dishonorable as a result 
of willful and persistent misconduct is insanity.  With 
regard to misconduct, insanity need only exist at the time of 
an offense or the misconduct to be relevant.  There need not 
be a causal connection between the insanity and the 
misconduct.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

Neither the appellant nor his representative has contended 
that he was insane at the time of his misconduct or at any 
point during his life.  Although schizoid personality with 
features of emotional instability was found on psychiatric 
evaluation in service and there were severe effects, the 
psychiatrist found that the appellant was capable of 
distinguishing right from wrong, was responsible for his 
actions, and possessed the mental and emotional capacity to 
understand and participate in legal proceedings.  A psychosis 
was not present.  

There was no finding of insanity and the language used by the 
psychiatrist does not suggest that the appellant was insane 
at the time of his misconduct or at any time during military 
service.  The remaining service treatment records are 
completely negative for any suggestion of insanity.  The 
records do not reflect that the appellant had a disease that 
caused him to act in a manner not in accordance with his 
normal method of behavior; or caused him to interfere with 
the peace of society, or caused him to depart from the 
accepted standards of the community.  In general, the 
evidence shows that the appellant knowingly acted during the 
misconduct.  Consequently, there is no applicable exception 
to the characterization of the appellant's discharge as 
dishonorable.

In his hearing testimony and submitted statements, the 
appellant asserts that he had valid reasons for his actions 
during military service.  In general, the appellant asserts 
that actions by superiors and fellow service members created 
a climate where he felt threatened and singled out.  

The appellant alleges that the following incidents occurred:  
a drill instructor made him scream out for meals in the chow 
hall; he was given an Article 15 after he spoke when he was 
not supposed to speak in the infirmary; he was forced to 
perform long crawls and sit-ups with an injured back; he was 
exposed to tear gas during training; he was assigned to 
kitchen patrol peeling potatoes with an injured back; a 
fellow service member jumped him, punched him, and cut his 
neck; he got into a dispute with a Sergeant who threatened 
his life; and he turned to drugs partly because the military 
regularly prescribed addictive pain medication for his back 
injury.  

Additionally, the appellant refers to his disadvantaged 
childhood as an orphan from a broken family as a possible 
cause for his inability to adapt to military life.  
Furthermore, the appellant maintains that he had psychiatric 
problems during military service and that his significant 
post-service mental health treatment and substance abuse show 
that it was a severe problem.

The appellant submitted a statement, dated in January 2009, 
from W.P., a service member who served with the appellant.  
W.P. attested to the occurrence of several of the events as 
described by the appellant.  The appellant also submitted a 
letter, dated in March 2005, from K.S., a VA psychiatrist.  
Dr. K.S. believed that the appellant's discharge should be 
changed to a medical discharge due to major depression under 
honorable conditions.

By these statements and testimony, the appellant appears to 
be contending that circumstances surrounding his willful and 
persistent misconduct should be an exception to dishonorable 
service.  The Board notes that when addressing discharges as 
a result of absence without official leave (AWOL) for a 
continuous period of at least 180 days, "compelling 
circumstances" may be an exception to a bar to benefit 
entitlement.  In the appellant's case, the Board has found 
that his discharge is considered to have been issued under 
dishonorable conditions as a result of willful and persistent 
misconduct, not under the prolonged AWOL section.  See 
38 C.F.R. § 3.12(c)(6).  The "compelling circumstances" 
exception does not apply to 38 C.F.R. § 3.12(d)(4) and the 
Board will not consider the appellant's statements in that 
manner.

The appellant also contends that his discharge was upgraded 
to honorable a few years after service.  A DD-214 that was 
issued after the original DD-214 was issued does show the 
character of the appellant's service as under honorable 
conditions.  However, the upgrade was made pursuant to the 
Department of Defense's Special Discharge Review Program 
(SDRP).  The regulations specifically state that an honorable 
or general discharge awarded under SDRP does not remove any 
bar to benefits imposed under section 3.12.  38 C.F.R. 
§ 3.12(h)(2).  

The Board does not have authority to upgrade the discharge 
issued by the service department.  There is no evidence that 
the appellant's discharge has been upgraded by a discharge 
review board established under 10 U.S.C.A. § 1553.  The 
appellant is free to pursue such an upgrade, and an upgrade 
in that situation could set aside the bar to VA compensation 
benefits.  See 38 C.F.R. § 3.12(g).  

Because the appellant's discharge has not been upgraded in 
accordance with 10 U.S.C.A. § 1553; the bar to benefits has 
not been removed.

For the foregoing reasons, the appellant's discharge from 
military service is considered to have been issued under 
dishonorable conditions; the appeal from the denial of 
service connection for a psychiatric disorder must therefore 
be denied.  An exception is not warranted because the 
appellant was not insane at the time of his willful and 
persistent misconduct that caused such a discharge.  
38 C.F.R. § 3.12.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


